          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


MIGUEL ANGEL GARCIA,                      )
                                          )
             Plaintiff,                   )
                                          )
-vs-                                      )      Case No. CIV-19-448-F
                                          )
CORRECTIONS CORPORATION                   )
OF AMERICA,                               )
                                          )
              Defendant.                  )


                                     ORDER

       United States Magistrate Judge Gary M. Purcell has issued a Supplemental
Report and Recommendation, recommending that the court grant the motion for
summary judgment filed by defendant, CoreCivic, Inc., f/k/a Corrections
Corporation of America. Magistrate Judge Purcell advised the parties of their
respective right to file an objection to the Supplemental Report and
Recommendation by October 24, 2019 and further advised that failure to file a timely
objection waives appellate review of the recommending ruling.
       Neither party has objected or sought an extension of time to object to the
Supplemental Report and Recommendation. As no objection has been filed within
the time specified by Magistrate Judge Purcell, the court accepts, adopts and affirms
the Report and Recommendation in its entirety.
       Accordingly, the Supplemental Report and Recommendation issued by
Magistrate Judge Gary M. Purcell on October 4, 2019 (doc. no. 43) is ACCEPTED,
ADOPTED and AFFIRMED.               Defendant CoreCivic’s Motion for Summary
Judgment filed June 27, 2019 (doc. no. 32) is GRANTED. Judgment shall issue
forthwith.
        IT IS SO ORDERED this 12th day of November, 2019.




19-0448p003.docx




                                      2
